Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the after-allowance amendment filed 11/4/21 & the interview on 11/10/21.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-2, 4-10, 12-15, and 17.

Claim Interpretation
The limitation of the “mouthpiece guard having a substantially rectangular shape” (claim 1 line 44-45 and claim 17 line 23-24, emphasis added) is being interpreted in light of the disclosure and in particular in light of Fig. 1 and para. 0041-0042 for example.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Plotkin 67,606 on 11/10/21.

The application has been amended as follows: 

In claim 1 line 42, the language “and expel air from the lumen, and” has been amended to read –and expel air from the lumen of the at least one surface extension tube, and--.


In claim 13 line 1, the language “where a surface portion” has been amended to read –wherein the surface portion--.

In claim 14 line 1, the language “where a surface portion” has been amended to read –wherein the surface portion--.

In claim 17 line 26, the language “down the swimmers face.” has been amended to read –down the swimmer’s face.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed sport snorkel, the prior art does not disclose, either alone or suggest in combination a snorkel including a mouthpiece portion, neck portion, and a surface portion, the mouthpiece portion having a center bite portion, left and right lateral extension tubes, left and right chin extension tubes with lumens as claimed; the neck portion including left and right jawline extension tubes and left and right neck extension tubes with lumens as claimed; the surface portion including at least one surface extension tube with free-open end to allow air to be drawn into and expelled from its lumen and extend away from a back area of a swimmer’s neck; wherein each of the tubes has a tear drop shape; and wherein the mouthpiece portion is adapted to receive a mouthpiece guard having a substantially rectangular shape with a top edge configured to extend 0.2 inches from the mouthpiece portion towards the nose and two lower corners configured to extend 0.25 inches down the swimmer’s 
The closest prior art references of record are: Joffity (5,485,832), Riffe (6,073,626), Calvillo (2015/0239537), Weigner (2014/0331997), Campbell (4,928,710), Geeslin et al. (4,230,106), Pan (2017/0225756), Albrecht (5,697,362), Ball (2007/0199565), Shiue (2007/0272238), Trujillo (2006/0037607), and McCarthy (2007/0267012).
While the above mentioned prior art references of record are related to the claimed snorkel device, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1 and 17.  The Ball, Shiue, Trujillo, and McCarthy references disclose snorkel tubes with tear-dropped shape, but are silent as to the limitations set forth in claim 1 and 17 as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785